 



Exhibit 10.57
SECOND AMENDMENT TO CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of September 28, 2007
(this “Amendment”) by and among NATIONAL CONSUMER COOPERATIVE BANK, a
corporation chartered by Act of Congress of the United States which conducts
business under the trade name NCB (the “Borrower”), the Lenders listed on the
signature pages hereof (the “Lenders”) and SUNTRUST BANK, as Administrative
Agent (the “Agent”).
     WHEREAS, the Borrower, the Lenders and the Agent are parties to that
certain Credit Agreement dated as of May 1, 2006 (as amended from time to time
prior to the date hereof, the “Credit Agreement”; capitalized terms used herein
and not otherwise defined herein are used herein with the respective definitions
given them in the Credit Agreement); and
     WHEREAS, the Borrower, the Lenders and the Agent desire to amend
Section 6.9(g) of the Credit Agreement on the terms and conditions contained
herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendments to Credit Agreement and Waiver.
     (a) Subject to the satisfaction of the conditions precedent set forth in
Section 2(b) below, the Credit Agreement is hereby amended by deleting clause
(b) contained in Section 6.9 thereof and substituting in lieu thereof the
following:
     “FIXED CHARGE COVERAGE RATIO. With respect to the Borrower, maintain for
any period of four (4) consecutive fiscal quarters of the Borrower, Consolidated
Earnings Available for Fixed Charges not less than one hundred ten percent
(110%) of Consolidated Fixed Charges for such period; provided, however, that,
solely for the test period ending September 30, 2007, the Borrower shall not be
required to maintain the foregoing ratio of Consolidated Earnings Available for
Fixed Charges to Consolidated Fixed Charges.”
     (b) Subject to the satisfaction of the conditions precedent set forth in
Section 2(a) below, the Credit Agreement is hereby amended by deleting clause
(g) contained in Section 6.9 thereof and substituting in lieu thereof the
following:
     “RETURN ON AVERAGE ASSETS. Cause the Thrift to have at each Quarterly
Fiscal Date a Return on Average Assets for such Quarterly Fiscal Date of not
less than 0.75%; provided, however, that, solely for the test period ending
September 30, 2007, the Thrift shall not be required to maintain a minimum
Return on Average Assets.”

 



--------------------------------------------------------------------------------



 



     (c) Subject to the satisfaction of the conditions precedent set forth in
Section 2(b) below, the Majority Banks hereby waive any Event of Default arising
under Section 8.5 of the Credit Agreement solely by virtue of the Borrower’s
failure to comply with its fixed charge coverage ratio for the fiscal quarter
ending September 30, 2007 under the Senior Note Agreements. The Borrower
acknowledges and agrees that the waiver contained in the foregoing sentence
shall not waive (or be deemed to be or constitute a waiver of) any other
covenant, term or provision in the Credit Agreement or hinder, restrict or
otherwise modify the rights and remedies of the Lenders and/or the Agent
following the occurrence of any Default or Event of Default (whether or not
related to the requirements of Section 8.5 of the Credit Agreement) under the
Credit Agreement.

      Section 2. Effectiveness of Amendments and Waiver.

     (a) The effectiveness of the amendment contained in Section 1(b) above is
subject to the truth and accuracy of the representations set forth in Sections 3
and 4 below and receipt by the Agent of each of the following, each of which
shall be in form and substance satisfactory to the Agent:

  (i)   Counterparts of this Amendment duly executed by the Borrower, the Agent
and the Majority Banks;     (ii)   Payment by the Borrower of all fees and
expenses due and payable under those certain letter agreements, each dated
September 21, 2007, between the Borrower and SunTrust Robinson Humphrey, Inc.;
and     (iii)   Such other documents, agreements, instruments, certificates or
other confirmations as the Agent may request.

     (b) The effectiveness of the amendment and the waiver contained in Section
1(a) and Section 1(c) above, respectively, is subject to the truth and accuracy
of the representations set forth in Sections 3 and 4 below and receipt by the
Agent of each of the following, each of which shall be in form and substance
satisfactory to the Agent:

  (i)   Counterparts of this Amendment duly executed by the Borrower, the Agent
and the Majority Banks;     (ii)   Evidence of the effectiveness of an amendment
or waiver duly executed by each of the parties to the Senior Note Agreements
pursuant to which the parties thereto waive any default and/or event of default
arising under the Senior Note Agreements as a result of the Borrower’s failure
to comply with its fixed charge coverage ratio thereunder for the fiscal quarter
ending September 30, 2007;

- 2-



--------------------------------------------------------------------------------



 



  (iii)   Payment by the Borrower of all fees and expenses due and payable under
those certain letter agreements, each dated September 21, 2007, between the
Borrower and SunTrust Robinson Humphrey, Inc.; and     (iv)   Such other
documents, agreements, instruments, certificates or other confirmations as the
Agent may request.

     Section 3. Representations of the Borrower. The Borrower represents and
warrants to the Agent and the Lenders that:
     (a) Corporate Power and Authority. The Borrower has the power and authority
to execute, deliver and perform the terms and provisions of this Amendment, and
has taken all necessary action to duly authorize the execution, delivery and
performance by the Borrower of this Amendment. Each of this Amendment and the
Credit Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles.
     (b) No Violation. The execution, delivery and performance by the Borrower
of this Amendment, and compliance by the Borrower with the terms and provisions
of the Credit Agreement, as amended by this Amendment: (i) will not contravene
any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court or Governmental Authority, (ii) will not
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower or any of its Subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other agreement, contract or instrument, to which the Borrower
or any of its Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it may be subject or (iii) will not violate any
provision of the charter documents of the Borrower.
     (c) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date), or exemption by, any Governmental Authority, is required
to authorize, or is required in connection with, (i) the execution, delivery and
performance of this Amendment by the Borrower or (ii) the legality, validity,
binding effect or enforceability of Credit Agreement, as amended by this
Amendment, against the Borrower.
     (d) No Default. No Default or Event of Default now exists or will exist
immediately after giving effect to this Amendment.
     Section 4. Reaffirmation of Representations. The Borrower hereby repeats
and reaffirms all representations and warranties made by it to the Agent and the
Lenders in the Credit Agreement, as amended by this Amendment, and the other
Loan Documents to which it is a party on and as of the date hereof (and after
giving effect to this Amendment) with the same force and effect as if such
representations and warranties were set forth in this Amendment in full (except
to the extent that such representations and warranties relate expressly to an
earlier date, in which case such representations and warranties were true and
correct as of such earlier date).

- 3-



--------------------------------------------------------------------------------



 



     Section 5. No Further Amendments; Ratification of Liability. Except as
expressly amended hereby, the Credit Agreement and each of the other Loan
Documents shall remain in full force and effect in accordance with their
respective terms. The Borrower hereby ratifies, confirms and reaffirms its
liabilities, its payment and performance obligations (contingent or otherwise)
and its agreements under the Credit Agreement and the other Loan Documents, all
as amended by this Amendment. The Lenders’ agreement to the terms of this
Amendment or any other amendment of the Credit Agreement or any other Loan
Document shall not be deemed to establish or create a custom or course of
dealing among the Borrower or the Lenders, or any of them. This Amendment shall
be deemed to be a “Loan Document” for all purposes under the Credit Agreement.
     Section 6. No Waiver; References to the Credit Agreement. Except as
expressly provided herein, nothing contained herein shall be deemed to
constitute a waiver of compliance with any term or condition contained in the
Credit Agreement or any of the other Loan Documents, or constitute a course of
conduct or dealing among the parties. The Agent and the Lenders reserve all
rights, privileges and remedies under the Loan Documents. Each reference to the
Credit Agreement in any of the Loan Documents (including the Credit Agreement)
shall be deemed to be a reference to the Credit Agreement, as amended by this
Amendment.
     Section 7. No Novation. Nothing in this Amendment is intended, or shall be
construed, to constitute a novation or an accord and satisfaction of any of the
Obligations.
     Section 8. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns. This Amendment is solely for the benefit of the Borrower, the
Lenders and the Agent, and no term or provision hereof shall be deemed to confer
any benefit or rights on any other Person.
     Section 9. Expenses. The Borrower agrees to reimburse the Agent on demand
for all reasonable costs and expenses (including, without limitation, attorneys’
fees) incurred by such parties in negotiating, documenting and consummating this
Amendment, the other documents referred to herein, and the transactions
contemplated hereby and thereby.
     Section 10. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     Section 11. Headings. Headings and captions used in this Amendment are
included for convenience of reference only and shall not be given any
substantive effect.

- 4-



--------------------------------------------------------------------------------



 



     Section 12. GOVERNING LAW. THIS AMENDMENT SHALL, PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401, BE GOVERNED BY,
     AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
     Section 13. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY.
     Section 14. Counterparts; Integration. This Amendment may be executed and
delivered via facsimile with the same force and effect as if an original were
executed and may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures hereto were upon the same
instrument. This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.
[Signatures On Following Pages]

- 5-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed as of the date first above written.

                  BORROWER:    
 
                NATIONAL CONSUMER COOPERATIVE           BANK,D/B/A/ NCB    
 
           
 
  By:   /s/ Richard L. Reed
 
Name: Richard L. Reed    
 
      Title: Chief Financial Officer    
 
                AGENT AND LENDERS:    
 
                SUNTRUST BANK, as Administrative Agent, as           a Bank, as
Issuing Bank, and as Swing Line Lender    
 
           
 
  By:   /s/ David Penter    
 
           
 
      Name: David Penter    
 
      Title: MD    
 
                PNC BANK, NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ J. Scott Holmes    
 
           
 
      Name: J. Scott Holmes    
 
      Title: Senior Vice President    
 
                WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ Rebecca L. Ray    
 
           
 
      Name: Rebecca L. Ray    
 
      Title: Vice President    
 
           
 
                UNION BANK OF CALIFORNIA, N.A.    
 
           
 
  By:   /s/ Dennis A. Cattell    
 
           
 
      Name: Dennis A. Cattell    
 
      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  JP MORGAN CHASE BANK NY    
 
           
 
  By:   /s/ Milena Kostadinova
 
   
 
      Name: Milena Kostadinova    
 
      Title: Officer    
 
                BANK OF AMERICA, N.A.    
 
           
 
  By:   /s/ Mary P. Riggins    
 
           
 
      Name: Mary Pat Riggins    
 
      Title: Senior Vice President    
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
           
 
  By:   /s/ Jay Chall    
 
           
 
      Name: Jay Chall    
 
      Title: Director    
 
           
 
  By:   /s/ Alain Schmid    
 
           
 
      Name: Alain Schmid    
 
      Title: Assistant Vice President    
 
                MANUFACTURERS AND TRADERS TRUST COMPANY    
 
           
 
  By:   /s/ Christopher A. Padgett    
 
           
 
      Name: Christopher A. Padgett    
 
      Title: Vice President    
 
                LASALLE BANK N.A.    
 
           
 
  By:   /s/ Richard T. Zell    
 
           
 
      Name: Richard T. Zell    
 
      Title: FVP    
 
           

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK (USA)    
 
           
 
  By:   /s/ Robert Gallagher
 
   
 
      Name: Robert Gallagher    
 
      Title: Senior Vice President    
 
                U.S. BANK N.A.    
 
           
 
  By:   /s/ Dean M. Sternad    
 
           
 
      Name: Dean M. Sternad    
 
      Title: Vice President    
 
                THE BANK OF NOVA SCOTIA    
 
           
 
  By:   /s/ Todd Meller    
 
           
 
      Name: Todd Meller    
 
      Title: Managing Director    

 